DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 8/16/2020 including claims  1-20 claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-16,  19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 9922366)  and further in view of Ziegler et al (US 20100039247), henceforth, ‘247.
For claims 1, 10, 19 and 20, ‘366 discloses following limitations:
A system comprising: 
(‘366: col. 1 lines 53-55,  FIG. 1 illustrates a block diagram of a product ordering and delivery system, according to embodiments of the present disclosure. Co. 1 lines 15-17,  The disclosure relates to systems and methods that provide product ordering and delivery services to individuals in a controlled environment.
a mobile radio frequency identification (RFID) device to generate data regarding a proximate stationary RFID device of stationary RFID devices situated about a correctional facility, the mobile RFID device associated with
a user; and 
(‘366: col. 4 lines 41-43, certain jurisdictions might not allow particular items (e.g., magazines, cameras, 
mobile devices, portable digital media players, or the like) into facilities, whereas other jurisdictions allow
one or more of these items in their facilities. Further, in claim 5,   scanning device in response to verifying the request for the user; receiving encoded data from the scanning device, wherein the scanning device comprises an RFID reader and the encoded data is generated by scanning an RFID tag affixed to the package with the RFID reader; decoding the encoded data to obtain package data regarding the package for the inmate, wherein the package data comprises an identity of the inmate and the package is received at the correctional facility without any information discernable to a human so as to conceal the identity of the inmate and contents of the package by use of the RFID tag; and generating, based on the package data, a route in the correctional facility for delivery of the package to the inmate in the correctional facility,)
‘366 does not disclose the following limitation, which is disclosed by ‘247, as follows:
a server configured to compare the generated data to compliance monitoring rules that govern actions to be performed by the personnel, each of the compliance monitoring rules including an associated timeframe in which an action of the compliance monitoring rule is to be performed, and generate an alert to be provided to the mobile RFID device in response to determining a time associated with a compliance monitoring action has already expired or will expire in a specified amount of time.
(‘247:, [0104], the mobile asset application server 14, may analyze at 162( fig. 9), the timestamp associated with each checklist (Reads on compliance data or information)  response recorded at 158 and compare the timestamp with a corresponding "start of checklist" (Reads on generated data) ) timestamp recorded at 152, which designates a time when the checklist operation began ( generated data) . From this analysis, an inference may be drawn as to whether the operator is taking an appropriate amount of time to complete the checklist, or whether the operator is taking an inappropriate amount of time to complete the checklist. (Reads on “compliance monitoring rules that govern actions to be performed by the personnel, each of the compliance monitoring rules including an associated timeframe in which an action of the compliance monitoring rule is to be performed.) Time periods of inactivity can also be recorded as well as intervals between answers to given checklist items. [0105] As an example, an appropriate action (Alert or Alarm) may be performed if the asset operator completes the checklist (or a checklist item) in a manner that is determined inappropriate, e.g., by taking a predetermined action if it is determined that the checklist items were answered outside of a predetermined range of times.  [0106] But after a prescribed time, if the checklist has not been completed  ( Reads on compliance ) to satisfaction, then the mobile asset 12 may be disabled, such as by disabling the mobile asset 12 by sending the appropriate command to the vehicle power enable/conditioning 52. The mobile asset 12 may alternatively be reduced in functionality or other appropriate action may be taken. For example, the mobile asset 12 may continue to remain operational, however a buzzer, horn, light or other alarm may be implemented, such as via the monitoring input/output 48, until a supervisor clears the alarm. In addition, or as an alternative, the interface controller 50 may send a message to the mobile asset application server 14 to initiate a workflow, such as sending an e-mail or otherwise generating a notification that the checklist was not completed appropriately.
It would have been obvious to a person of ordinary skill before the effective date of  invention to have combined the limitations of ‘247 with those of ‘366 for the advantage of compliance of action on inmates .

For claim 19, ‘366 discloses following limitation:
A non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for compliance monitoring of personnel of a correctional facility, the operations comprising:
(‘366: [0143] non-transitory, tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above.)
Rest of limitations are same as in claim 1

For claim 20, ‘366 discloses following limitation:
The non-transitory machine-readable medium, wherein the operations further include: logging the generated data over time;
(‘366: [0143] non-transitory, tangible computer storage medium) encoded with one or more programs that, when executed on one or more computers or other processors, perform methods that implement the various embodiments of the invention discussed above.)
Rest of limitations are same as in claim 1
For claims 5 and 14, ‘366 in view of ‘267 discloses all limitations of subject matter, as applied to preceding claims 1 and 10 respectively. ‘366 does not discloses following limitation, which is disclosed by ‘247, as follows:
wherein the mobile RFID device includes a user interface that provides a view of a notification indicating whether the time has expired or will expire in the specified amount of time.
(‘247: [0041] The mobile asset information linking device 38 may detect such circumstances and then begin a timer so that the operator does not have to manually keep track of such time. The mobile asset may either demonstrate compliance by affecting remedial action, such as exiting the environment, or provide an indication to the operator that the time has expired, such as by sounding a horn, alarm or providing another indicator, such as via the monitoring input/output 48 (Interface) and an appropriately controlled output device)
It would have been obvious to a person of ordinary skill before the effective date of  invention to have combined the limitations of ‘247 with those of ‘366 for the advantage of compliance of action on inmates by affecting remedial action, such as exiting the environment .

For claims 6 and 15, ‘366 in view of ‘267 discloses all limitations of subject matter, as applied to preceding 
claims 1 and 5; -and 10 and 14  respectively. ‘366 does not discloses following limitation, which is disclosed by ‘247, as follows:
wherein the specified amount of time is user- specified. 
(‘247: [0224] The lockout may then expire, such as after a predetermined period of time,)
It would have been obvious to a person of ordinary skill before the effective date of  invention to have combined the limitations of ‘247 with those of ‘366 for the advantage of compliance of action on inmates by affecting remedial action, such as exiting the environment .

For claims 7 and 16, ‘366 in view of ‘267 discloses all limitations of subject matter, as applied to preceding 
claims 1 and 5; -and 10 and 14  respectively. ‘366 does not discloses following limitation, which is disclosed by ‘247, as follows:
wherein the user is one of multiple users of the system, wherein the notification persists until an authorized user of the users of the system performs the action associated with the compliance monitoring rule. 
(‘247: [0086] As noted above, the mobile asset application server 14 keeps track of each mobile asset user and the corresponding mobile assets that each user is authorized to operate. Authorization by the mobile asset application server 14 may be contingent upon a user having one or more valid (non-expired) license/certification, ---, time, date and other factors. As yet a further example, mobile assets may be allocated to specific areas, locations, tasks or other criteria and users may be authorized to those mobile assets only if the user is also associated with the same criteria..
It would have been obvious to a person of ordinary skill before the effective date of  invention to have combined the limitations of ‘247 with those of ‘366 for the advantage of compliance of action on inmates by affecting remedial action, such as exiting the environment 
Allowable Subject Matter
Claims 2-4, 8, 9, 11-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claims 2 and 11:
wherein the generated data includes an identification indicating the user, a time the mobile RFID device 
was proximate the stationary RFID device, a location associated with the stationary RFID device, an offender associated with the location, and an indication that the user verified the action using the mobile stationary RFID 
device.
As recited by claims 3 and 12 (Claims 4 and 13 depend from claims 3 and 12 respectively);
wherein the server logs the generated data over time and adjusts the specified amount of time based on the logged data.
As recited by claims 8 and 17 (Claims 9 and 18 depend from claims 8 and 17 respectively);
wherein the user interface receives, from the authorized user, a justification in response to the authorized user attempting to perform the action associated with the notification.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Atkins et al (US 20120053957 ) discloses A computerized tool to aid health care workers determine whether health care services proposed for a patient are consistent with policies of a health care facility and adequately justified by documentation, reducing the burden on health care workers of obtaining reimbursement for the services. The tool receives information relating to a diagnosis and risk factors, which may be used to justify planned health care services. Potentially omitted information may be identified based on a disparity between documented risk factors and an assessment provided by a health care worker or a to disparity between identified risk factors and a documented diagnosis. Further, the tool may identify a disparity between proposed services and diagnosis and documented risk, prompting a user to provide more documentation of risk, if appropriate. The tool is configurable such that the comparisons can be based on compliance with policies of a specific health care facility where it is used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regardine status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647